Title: To Thomas Jefferson from Enoch Chapman, 28 July 1806
From: Chapman, Enoch
To: Jefferson, Thomas


                        
                            Sir
                            
                            Salem July 28th 1806
                        
                        I still yet persist in my former plan which I mentioned to you my circumstances is not altered therefore I
                            once more offer my service unto you. I am that person whose misery you can alleviate whom By your assistance you can push
                            forward in the world to raise from obscurity and Lift above the Depression of want, or the pangs of Dependence Do but
                            thiss and my heart will flow with gratitude which pride could never make me overlook nor indifference forget. as we ought
                            to be sensible of and thankful for the favours which we receive from God so ougt we by no means to slight those which we
                            receive from our fellow cretures I should often call them to remembrance that gratitude mite Be one of the predominant
                            sensations of my heart & without which the habit of Benevolence is compleate. I think that charity itself may in most
                            cases submit to the directions of prudence and certainly it ought never to be made subservient to the purposes of vanity But thiss assist which I ask for is not for the purposes of vanity
                            But to help myself & to Be useful to you I pity But do not grieve when riches and pride pass by me as belonging to
                            another species. and now Sir I renew my request which was mentioned in my Last Letter that was for the Loan of 150 or 200
                            Dollars Likewise to seve you for the same if you wish me to come
                            Before you send the money plese to write and if I can Leave thiss place Before I settle with my creditors I will come though I
                            hardly thing they would consent to it. But if it should please you to send that sum and write to me when I shall come or
                            if you have any Business for me to do here Before I come it shall Be faithfully executed if you Do thiss you render an
                            essential 
                  Service to your faithful humble Most Obident Servant
                        
                            Enoch Chapman
                            
                        
                    